Citation Nr: 1026486	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-03 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, including gastroesophageal reflux disease (GERD) and 
gastritis, to include as secondary to medication taken for 
service-connected residuals of a crush injury to the right hand.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel





INTRODUCTION

The Veteran had active duty service under honorable conditions 
from April 1979 to April 1988 with additional service under other 
than honorable conditions until July 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's claim for 
service connection for a gastrointestinal disorder.

The Board remanded this matter for additional development and 
adjudication in its August 2008 and May 2009 decisions.

The Veteran failed to appear for a videoconference Board hearing 
scheduled for December 2008.  Without good cause shown for the 
failure to appear, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2008).

In March 2010, subsequent to the issuance of the February 2010 
supplemental statement of the case (SSOC), the Veteran submitted 
evidence pertinent to the claim on appeal.  This evidence was not 
accompanied by a waiver of RO consideration.  Such a waiver is 
not necessary as the Veteran's claim is being granted.  See 38 
C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for a low 
back condition was raised in a March 2001 statement.  In 
addition, the issues of entitlement to service connection 
for bilateral hearing loss and an increased rating for 
residuals of a right hand crush injury were raised in a 
September 2007 statement.  These issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  




FINDING OF FACT

The medical evidence of record reveals that the Veteran's 
preexisting gastritis has been worsened or aggravated by 
medication taken for his service-connected residuals of a right 
hand crush injury.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to service connection for gastritis as secondary to 
medication taken for service-connected residuals of a right hand 
crush injury have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Given the Board's favorable 
decision, the Board finds that all notification and development 
actions needed to fairly adjudicate the appeal have been 
accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical profession."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. §§ 3.303(d).

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected condition.  See 38 C.F.R. § 3.310.  Service connection 
is possible when a service-connected condition has aggravated a 
claimed condition, but compensation is only payable for the 
degree of additional disability attributable to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. 
§ 3.310 to incorporate the decision of the U. S. Court of Appeals 
for Veterans' Claims (Court) in Allen except that VA will not 
concede aggravation unless there is medical evidence showing the 
baseline level of the disability before its aggravation by the 
service connected disability.  38 C.F.R. § 3.310(b).

The provisions of 38 C.F.R. § 3.310, providing for secondary 
service connection on an aggravation basis were amended effective 
October 10, 2006.  The amendments essentially prohibit VA from 
conceding aggravation unless there is medical evidence showing 
the baseline level of the disability before its aggravation by 
the service connected disability.  38 C.F.R. § 3.310(b).  In this 
case, the Veteran applied for service connection prior to the 
effective date of the amendment.

A new law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or regulation.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new 
statute is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it applies.  
If the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely "retroactive effects."  If 
applying the new provision would produce such "retroactive 
effects," VA ordinarily should not apply the new provision to the 
claim. If applying the new provision would not produce 
"retroactive effects," VA ordinarily must apply the new 
provision.  A new law or regulation has prohibited "retroactive 
effects" if it is less favorable to a claimant than the old law 
or regulation; while a liberalizing law or regulation does not 
have "retroactive effects." VAOPGCPREC 7-2003.

The General Counsel had previously summarized the proper analysis 
as follows: first, the Board must determine, on a case-by-case 
basis, whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, if it is more 
favorable, the Board must, subsequent to the effective date of 
the liberalizing law under 38 U.S.C. § 5110(g), apply the more 
favorable provision to the facts of the case, unless the claimant 
would be prejudiced by the Board's actions in addressing the 
revised regulation in the first instance.  Third, the Board must 
determine whether the appellant would have received a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation, including for the 
periods both prior to and after the effective date of the change 
in law.  VAOPGCPREC 3-2000.

The Federal Circuit has created a three-part test to determine 
whether a new law has prohibited retroactive effects: (1) "the 
nature and extent of the change of the law;" (2) "the degree of 
connection between the operation of the new rule and a relevant 
past event;" and (3) "familiar considerations of fair notice, 
reasonable reliance, and settled expectations."  Princess Cruises 
v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this 
test, a rule or regulation appears to have a retroactive effect, 
then the rule or regulation cannot be applied to cases pending at 
the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Inasmuch as the new version of 38 C.F.R. § 3.310 places 
additional restrictions on the grant of service connection on the 
basis of aggravation, the new regulation is less favorable to the 
Veteran.  It also appears to have retroactive effect.  Hence the 
prior version of the regulation will be applied in this decision.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

Factual Background

The Veteran contends that he now suffers from a gastrointestinal 
disorder as a result of nonsteroidal anti-inflammatory drugs 
(NSAIDs) he has been prescribed to treat the residuals of his 
service-connected right hand crush injury.

No medications were noted on admission or discharge in a 
September 1994 private hospitalization discharge summary.

Although the Veteran reported suffering from right hand pain 
during an October 1997 VA orthopedic examination, he did not 
report taking any medication to treat this condition. 

Service connection for residuals of a right hand crush injury was 
granted in a November 1997 rating decision.

A March 2001 VA list of active medications included Ibuprofen.  
The Veteran denied taking any prescribed medication in an 
accompanying VA treatment note.

A July 2001 VA list of active medications was negative for any 
NSAID usage.

The Veteran reported taking nine medications daily in an August 
2001 VA orthopedic treatment note.  He did not identify these 
medications.

A history of peptic ulcers was reported in an August 2001 VA 
treatment note.

Complaints of right shoulder pain following an automobile 
accident were reported in an August 2001 VA treatment note.  The 
provider prescribed Motrin to treat this condition.  The Veteran 
was given a one-month supply of this medication at discharge.

A September 2001 Social Security Administration (SSA) decision 
awarded the Veteran benefits on the basis of his various 
psychiatric disorders.

A history of GERD, peptic ulcer disease, hematochezia or melena 
were denied in a November 2001 VA treatment note.  The Veteran 
reported a history of GERD and that he had been throwing up small 
amounts of blood in a second November 2001 VA treatment note.

The Veteran reported that he began drinking alcohol at age 17 in 
a January 2002 VA treatment note.  His alcohol abuse continued to 
escalate until age 21 when he began using cocaine.  He began 
smoking crack cocaine in 1991, which he used on a daily basis.  
He was treated for substance abuse in 1995 and remained sober 
until 1997.  While working for an auto shop, he reported using 
crack and drinking a case of beer per day.  Nausea with this 
alcohol use was reported.  A second January 2002 VA treatment 
note reflects that the Veteran had been prescribed Ibuprofen.

Complaints of blood-tinged diarrhea and vomiting a small amount 
of blood were reported in an April 2002 VA hospitalization 
admission note.  The Veteran also reported that these symptoms 
were "normally natural" for him when he was drinking.

A January 2003 VA orthopedic examination reflects the Veteran's 
reports of taking Ibuprofen but no other medication.

The Veteran reported using NSAIDs to treat his hand and wrist 
pain without relief during a June 2003 VA orthopedic examination.  

A history of stomach ulcers was reported during an August 2003 
private psychiatric evaluation.  The use of Naproxen was also 
reported.

A July 2009 VA treatment note reflects the Veteran's complaints 
of burning epigastric pain that radiated to his back and lower 
abdomen associated with three episodes of bilious emesis.  Some 
minimal blood streaked emesis, hot flashes and abdominal pain on 
deep inspiration were also reported.  Physical examination noted 
normal bowel sounds with mild tenderness and guarding over a 
finger breath left inferolateral to umbilicus.  There was no 
tenderness noted over the epigastrum.  Diagnoses of pancreatitis, 
gastritis and "malingering-as a diagnosis of exclusion" were 
made.

A December 2009 VA gastrointestinal examination report reveals 
that the Veteran was not currently taking NSAIDs.  A remote 
history of nausea and vomiting were reported.  Occasional 
esophageal distress consisting of moderate substernal pain and 
weekly regurgitation were noted.  Physical examination found a 
soft abdomen that was mildly protuberant secondary to body fat.  
Bowel sounds were present in all four quadrants.  Right quadrant 
pain with palpation below the level of the liver or gall bladder 
and extended in line towards the right lower quadrant was noted.  
No masses or pulsatile masses were present.  An accompanying 
esophagogastroduodenoscopy (EGD) revealed moderately severe 
gastritis within the antrum, body of the stomach and cardia.  The 
reviewing physician noted that this appearance could be NSAID-
related.  A biopsy diagnosed this condition as gastric mucosa 
that was reactive to foveolar hyperplasia and with chronic 
inflammatory changes.  A diagnosis of gastritis was made.

Following this December 2009 gastrointestinal examination and a 
review of the Veteran's claims file, the VA examiner opined that 
it was more likely than not that his gastritis was originally 
caused by his alcohol consumption but that the use of NSAIDs 
cannot be excluded as a possible aggravating factor in his 
continued gastritis.  There was no record of chronic NSAID use 
without chronic alcohol consumption.  The Veteran has had 
apparent intermittent but chronic use of NSAIDs for hand pain, 
and sometimes for other musculoskeletal issues, and it was not 
possible to state with absolute conviction whether alcohol 
consumption or the NSAID use caused these gastrointestinal 
issues.  It was not possible to determine the effect of the 
intermittent use of NSAIDs had on the Veteran's gastrointestinal 
condition. 

The Veteran reported that his acid reflux began when he was 
treated with NSAIDs in a February 2010 VA treatment note.  His 
treating physician noted that the Veteran's gastritis, as 
demonstrated on a recent EGD, was probably related to taking 
Naprosyn or etodolac for his various pains.  It was "doubtful 
that the current changes noted in his stomach were due to 
alcohol, since he had not had any alcohol for over five months 
prior to the examination."  The Veteran was advised to stop 
using all NSAID medications.

A March 2010 addendum to this February 2010 VA treatment note 
indicated that the Veteran "definitely" suffers from gastritis 
due to taking NSAIDs.  The treating physician noted that he 
"doubt[ed]" that this gastritis was caused by the Veteran's 
prior alcoholism as he had been free from alcohol for about seven 
months.  

Analysis

The Veteran has a current disability as he has been diagnosed 
with gastritis, among other conditions.  In order for his current 
condition to be recognized as service connected, the competent 
medical evidence of record must establish that this condition had 
been worsened or aggravated by a service-connected disability.  
38 C.F.R. § 3.310; Allen, supra.

The evidence establishing this aggravation includes the February 
2010 and March 2010 statements from his treating VA physician 
determining that his gastritis was caused or aggravated by his 
NSAID use.  In addition, the January 2010 VA gastrointestinal 
examiner found that it was at least as likely as not that the 
Veteran's use of NSAIDs was a possible aggravating factor in his 
continued chronic gastritis.

The evidence against such a nexus includes the January 2010 VA 
gastrointestinal examiner's opinion that it was less likely than 
not that the Veteran's gastritis was originally caused by his 
NSAID use.

As the evidence is at least in equipoise, and resolving all doubt 
in the Veteran's favor, entitlement to service connection for 
gastritis as secondary to service-connected residuals of a right 
hand crush injury is therefore granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for gastritis as secondary to 
service-connected residuals of a right hand crush injury is 
granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


